Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/788,579 which was filed 02/12/20 and is a continuation of application 16/455,464, now US Patent 10,606,957. Claims 1-20 are pending in the application and have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,606,957.
Specifically, a comparison of e.g. claim 1 in the present application with claim 1 of  US Patent 10,606,957 yields the following:
(Present application)				           (US Patent 10,606,957)
1. A system for translating natural language policy text into logical access control policy code, comprising: 

a policy composer to receive a sequence of free text natural language policy text strings provided by a user; 

an attribute dictionary communicably connected to the policy composer defining attributes and their logical access control policy equivalents; 

a natural language policy set communicably connected to the policy composer with samples of natural language policy rules and their logical access control policy equivalents; 

wherein the policy composer is configured to use natural language processing to identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary; and 

wherein the policy composer uses the attribute dictionary and the natural language policy set to translate the input natural language policy text strings into logical access control code.


1. A system for translating natural language policy text into logical access control policy code, comprising:

a policy composer to receive a sequence of free text natural language policy text strings provided by a user;

an attribute dictionary communicably connected to the policy composer defining attributes and their logical access control policy equivalents; and

a natural language policy set communicably connected to the policy composer with samples of natural language policy rules and their logical access control policy equivalents;

wherein the policy composer is configured to use natural language processing to automatically identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary;
….
wherein the policy composer uses the attribute dictionary and the natural language policy set to translate the input natural language policy text strings into logical access control code.



As the table above demonstrates, although the language is not identical each limitation of claim 1 of the present application is found in claim 1 of US Patent 10,606,957, and therefore, the claim is anticipated. Independent claims 8 and 15 are similarly anticipated by claims 8 and 15 of US Patent 10,606,957 respectively. Dependent claims 2-7, 9-14, and 16-20 of the present application are substantially similar to claims 2-7, 9-14, and 16-20 of US Patent 10,606,957 respectively, and therefore are also anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (8,532,978) in view of Shwartz et al. (2020/0106810).

Consider claim 1, Turner discloses a system for translating natural language policy text into logical access control policy code, comprising: a policy composer to receive a sequence of free text natural language policy text strings provided by a user (near natural language editor, region 760, Fig 7, 
Turner does not specifically mention the policy composer is configured to use natural language processing to automatically identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary.
Shwartz discloses a policy composer is configured to use natural language processing to automatically identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary (generating a list of candidate phrases within the policy that can describe actions to be performed by the policy as a code, [0030]), the list considered the stored attribute dictionary, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Turner such that the policy composer is configured to use natural language processing to automatically identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary in order to improve identification of applicable situations, as suggested by Shwartz ([0001]).



Turner does not specifically mention identifying candidate natural language policy rules, and using natural language processing to identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary.
Shwartz discloses identifying candidate natural language policy rules, and using natural language processing to identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary (generating a list of candidate phrases within the policy that can describe actions to be performed by the policy as a code, [0030]), the list considered the stored attribute dictionary, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Turner by identifying candidate natural language policy rules, and using natural language processing to identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary for reasons similar to those for claim 1.



Turner does not specifically mention identifying candidate natural language policy rules, and using natural language processing to identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary.
Shwartz discloses identifying candidate natural language policy rules, and using natural language processing to identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary (generating a list of candidate phrases within the policy that can describe actions to be performed by the policy as a code, [0030]), the list considered the stored attribute dictionary, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Turner by identifying candidate natural language policy rules, and using natural language processing to identify a plurality of candidate attributes in the sequence of free text natural language policy text strings and store the candidate attributes in the attribute dictionary for reasons similar to those for claim 1.


Consider claim 2, Turner discloses the logical access control code is in XACML format (XACML code, Col 10 lines 55-61).  

Consider claim 4, Turner discloses the attribute dictionary is populated with attributes from the natural language policy set (tables, Fig 18, Col 11 lines 41-56). 

Consider claim 5, Turner discloses the attribute dictionary is populated by user input (user selection, Fig 7, Col 12 lines 43-49).  

Consider claim 9, Turner discloses the logical access control code is in XACML format (XACML code, Col 10 lines 55-61).  

Consider claim 11, Turner discloses the attribute dictionary is populated with attributes from the natural language policy set (tables, Fig 18, Col 11 lines 41-56).  

Consider claim 12, Turner discloses the attribute dictionary is populated by user input (user selection, Fig 7, Col 12 lines 43-49).  

Consider claim 16, Turner discloses the logical access control code is in XACML format (XACML code, Col 10 lines 55-61).  

Consider claim 18, Turner discloses the attribute dictionary is populated with attributes from the natural language policy set (tables, Fig 18, Col 11 lines 41-56).  

Consider claim 19, Turner discloses the attribute dictionary is populated by user input (user selection, Fig 7, Col 12 lines 43-49).  



Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (8,532,978) in view of Shwartz et al. (2020/0106810), in further view of Ferraiolo et al. (“Extensible Access Control Markup Language and Next Generation Access Control”. Proc. 2016 ACM International Workshop on Attribute Based Access Control, pp. 13-24).

Consider claim 3, Turner and Shwartz not, but Ferraiolo discloses the logical access control code is in NGAC format (Section 4.0, NGAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Turner and Shwartz by using NGAC format in order to allow features to be accessed in diverse ways, as suggested by Ferraiolo (Section 1.0, Introduction).

Consider claim 10, Turner and Shwartz do not, but Ferraiolo discloses the logical access control code is in NGAC format (Section 4.0, NGAC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Turner and Shwartz by using NGAC format for reasons similar to those for claim 3.

Consider claim 17, Turner does not, but Ferraiolo discloses the logical access control code is in NGAC format (Section 4.0, NGAC).
.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (8,532,978) in view of Shwartz et al. (2020/0106810), in further view of Brun et al. (2010/0318398).

Consider claim 7, Turner and Shwartz do not, but Brun discloses the natural language processing comprises morphological segmentation (parser performs morphological analysis, [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Turner and Shwartz such that the natural language processing comprises named entity recognition for reasons similar to those for claim 6.


Consider claim 14, Turner and Shwartz do not, but Brun discloses the natural language processing comprises morphological segmentation (parser performs morphological analysis, [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Turner and Shwartz such that the natural language processing comprises named entity recognition for reasons similar to those for claim 6.



Allowable Subject Matter


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2020/0111054 Marinescu discloses named entity extraction ([0057]) in a trained system ([0079])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                         04/02/21